Citation Nr: 9901466	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1951 to May 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 RO rating decision which 
denied the veteran's claim for a rating in excess of 20 
percent for his service-connected duodenal ulcer.

The veterans service representative has raised the issues of 
secondary service connection for a hiatal hernia with 
gastrointestinal reflux.  As this issue has not been 
addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the current disability rating does 
not accurately reflect the severity of disability caused by 
his duodenal ulcer.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's duodenal ulcer.


FINDING OF FACT

The veteran's service-connected duodenal ulcer is manifested 
by a history of blood in the stool, complaints of pain in the 
mid-abdomen that increases following a large meal, some acid 
reflux symptoms on lying down, occasional constipation, no 
vomiting, no weight loss, and no evidence of anemia.


CONCLUSION OF LAW

The criteria for an increased rating for a duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background 

In February 1954 the veteran was granted service connection 
with a 10 percent disability rating for a duodenal ulcer.  
Following an August 1959 VA examination, the RO, in September 
1959, evaluated the veteran's service-connected duodenal 
ulcer as 20 percent disabling.   

In August 1997, the veteran submitted a statement indicating 
that his service-connected ulcer had become worse and was now 
more disabling than implied in the longstanding 20 percent 
disability rating.

An August 1997 report of telephone contact between the 
veteran and the VA medical facility at Columbia, South 
Carolina, indicated that the veteran had complaints of 
abdominal cramping and a small amount of blood in the stool.  
He reportedly denied any diarrhea, increased temperature, or 
nausea/vomiting.  On a September 1997 VA outpatient treatment 
report, it was noted that the veteran took medication for 
what sounded like reflux disease.  On examination it was 
reported that the veteran's stool was hemoccult negative.  

On VA examination in February 1998, it was noted that the 
veteran had surgery during service for bleeding ulcers.  The 
veteran reported complaints of pain in the mid-abdomen since 
the operation.  He reported that the abdominal pain became 
worse after he ate a large meal, and that he had reflux 
symptoms of acid coming up into his esophagus when he lied 
down.  The veteran stated that that he did not vomit and that 
his weight had remained essentially the same.  He noted that 
he was given medication after having had blood in his stool 
approximately three years ago.  The veteran also reported 
occasional constipation.  On examination, it was noted that 
the veteran's abdomen was flat with no tenderness, no masses, 
no bruits, and active bowel sounds.  An upper GI series was 
performed and the final impression was reported to be sliding 
hiatus hernia with gastroesophageal reflux, no evidence of 
reflux esophagitis or stricture, deformity of the duodenal 
bulb as described for which active ulcer disease cannot be 
excluded and direct visualization with endoscopy was 
recommended.  It was also reported that the veteran had no 
evidence of gastric outlet obstruction.  There was normal 
distention of the cardiac fundus and body without evidence of 
active ulcer disease.  An endoscopy revealed no acute ulcers.      

In a September 1998 statement, the veteran's service 
representative reasserted information noted above.  


II.  Analysis

The veteran contends that his service-connected duodenal 
ulcer condition is more severe than reflected by the current 
20 percent rating.  

The veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  Post-service medical 
records have been associated with the veteran's claims file 
and a VA examination was performed as recently as February 
1998.  The Board finds the latest VA examination was adequate 
concerning the issue at hand and that there is no indication 
that there are other relevant records available which would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA adjudicators, in granting an increased rating, must 
consider the criteria for the next higher rating, and explain 
why a higher rating is not warranted.  38 C.F.R. § 4.7 
(1998); see Clark v. Derwinski, 2 Vet.App. 166 (1992).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7. 

The history of the veteran's duodenal ulcer disorder has been 
noted in consideration of the veteran's claim for an 
increased rating.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the latest medical evidence is the most 
relevant, as the present level of disability is of primary 
concern when reviewing the claim for increased compensation.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veterans duodenal ulcer condition is currently rated as 
20 percent disabling under 38 U.S.C.A. § 4.114, Diagnostic 
Code 7305.  Under this provision, a 20 percent rating is 
warranted when the duodenal ulcer is moderate.  This is 
described as including recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent rating 
is in order when the duodenal ulcer is moderately severe; 
which is noted to be less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 U.S.C.A. § 4.114, 
Diagnostic Code 7305.

The most recent medical evidence on file shows that 
disability due to the veteran's duodenal ulcer included a 
history of blood in the stool and complaints of occasional 
constipation, pain in the mid-abdomen that increased 
following a large meal, and some acid reflux symptoms on 
lying down.  Weight loss and vomiting were specifically 
denied, and there was no evidence of anemia.  Since the 
veteran's ulcer is not productive of impairment of health 
manifested by anemia and weight loss, and there have been no 
recurrent incapacitating episodes noted, a rating in excess 
of 20 percent is not possible under Diagnostic Code 7305.

The preponderance of the evidence shows that the impairment 
from the service-connected duodenal ulcer warrants no more 
than a 20 percent rating.  As the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A rating in excess of 20 percent for a duodenal ulcer is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
